                           United States District Court
                         Western District of North Carolina
                                Statesville Division

        Jennifer Ann Jasmaine,        )              JUDGMENT IN CASE
                                      )
              Plaintiffs,             )                5:19-cv-00072-MR
                                      )
                  vs.                 )
                                      )
           Scott Pitts, et al,        )
                                      )
             Defendants.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 2, 2021 Order.

                                               February 2, 2021




         Case 5:19-cv-00072-MR Document 24 Filed 02/03/21 Page 1 of 1
